DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 01/20/2022 (amendment dated 12/20/2021) has been entered.
 
Notice of Response to Applicants Amendment
This action is in response to applicant's amendment received on 12/20/2021. The following is the status of the claims:

Claims 1-20 are still pending.
Claims 1, 3-4, 11, 13 and 17 have been amended.
Note: Previous indication of allowable subject matter of claim 14 (now incorporated into claim 13), and of claims 17-18 have been reconsidered and withdrawn in view of the rejections set forth herein.

Claim Objections
Claims 1-2, 5-12, 16, and 19-20 are objected to because of the following informalities:  

Regarding Claim 1, the recitation of “a length of the first heat dissipation plate” in the last line should read --the length of the first heat dissipation plate-- for clarity and consistency.
Regarding Claim 7, the recitation of “transfer a heat generated by the electronic module” in the last line should read --transfer heat generated by the electronic module-- for better English syntax.
Regarding Claim 13, the recitation of “the second dissipation plate” in the second to last line should read --the second heat dissipation plate-- for clarity and consistency.
Claims 2, 5-12, 16 and 19-20 are objected to based on their dependency from claim 1.
Claims 15 is objected to based on its dependency from claim 13.
Appropriate correction is required.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.

Claims 1-2, 7-9, 12, 16, and 19-20 are rejected under 35 U.S.C. 103 as being unpatentable over Bright et al. - (US6749448 - previously cited, newly relied upon), in view of Lee et al. - (US2004/0194922 - newly cited), further in view of Fishley et al. - (US2012/0126387 - previously cited), and further in view of Huang et al. - (US20110308776 - previously cited), hereinafter referred to as “Bright”, “Lee”, “Fishley”, and “Huang”, respectively.

Regarding Claim 1, Bright discloses (Figures 2 & 8) a heat sink (150), comprising 
a heat sink body (array of pin fins 302, shown in Figure 8) having a plurality of fins (302); and 
a mounting base (assembly of first and second plate, as shown in Figure 2 as annotated below, and collectively labeled as 304 in Figure 8) including a first heat dissipation plate (first plate, as shown in Figure 2 as annotated below), a first surface (upper surface of the first plate from which the pins fins protrude in Figure 2) of the first heat dissipation plate connected (integrally, as shown in Figure 8) to a bottom (lowermost end of the pin fins which are each integrally connected to the first plate) of the heat sink body, and a second heat dissipation plate (second plate, as shown in Figure 2 as annotated below) formed on a second surface (bottom surface of the first plate in Figure 2) of the first heat dissipation plate opposite to the first surface (as shown in Figure 2), a length (second length, as shown in Figure 2 as annotated below) of the second heat dissipation plate is less than a length (first length, as shown in Figure 2 as annotated below) of the first heat dissipation plate and a width (second width, as shown in Figure 2 as annotated below) of the second heat dissipation plate is less than a width (first width, as shown in Figure 2 as annotated below) of the first heat dissipation plate.
Bright teaches wherein the plurality of fins are pin fins rather than stacked fins.
However, Lee teaches that a conventional heat sink (Figure 4) comprising a base (as shown in Figure 4) and a plurality of pins (as shown in Figure 4) integrally extending from the base (as shown in Figure 4) are typically formed by extrusion of metallic material, as such due to inherent limitations in extrusion technology, the pins are relatively thick in comparison with distances defined between each two adjacent pins, which in turn restricts the number of the pins that can be formed, and thus the total heat dissipation area that can be provided by the pins is also restricted (per Paragraph 0004). Lee therefore teaches to instead form the fins, separate from the base (50), as stacked fins (40, as shown in Figures 1-2) for the purpose of yielding a relatively large total heat dissipation area (per Paragraph 0007), ultimately enhancing heat transfer efficiency.
Therefore, it would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to modify Bright, by substituting a plurality of stacked fins, formed individually and separately from the base, as taught by 
Bright as modified would result in the heat sink body including the plurality of stacked fins.
Bright as modified teaches wherein the second heat dissipation plate is integrally formed with the first heat dissipation plate rather than being discrete from the first heat dissipation plate and mounted on the second surface of the first heat dissipation plate.
However, Fishley teaches (Figure 6) a heat sink (630) comprising a plurality of fins (not individually labeled but as clearly shown in Figure 6, i.e. vertical column-like elements in Figure 6); a mounting base (not individually labeled but as clearly shown in Figure 6, i.e. horizontal solid base of the heat sink from which the fins protrude) in the form of a first heat dissipation plate (horizontal base minus protrusion 635) and a second heat dissipation plate (protrusion 635), the first heat dissipation plate having a first surface (surface from which the fins protrude) and a second surface (lower surface of the first plate in Figure 6), the second plate connected to the second surface of the first heat dissipation plate (as shown in Figure 6). In particular, Fishley teaches that the second plate can either be formed integrally on the second surface of the base (as shown in Figure 6, per Paragraph 0030, lines 1-2) or be mounted (as a separate plate) on the second surface of the base (as shown in Figure 5, per Paragraph 0030, lines 3-4) for the same purpose of allowing for contact with a heat source (505/605).
Therefore, when there are a finite number of identified, predictable solutions, i.e. to form the second plate integrally with the first plate or separate from the first plate, a 
Therefore, it would have been obvious to one of ordinary skill in the art, at the time of the effective filing date of the claimed invention, to further modify Bright, by trying to employ the second plate as a separate plate, as taught by Fishley, since choosing from a finite number of identified, predictable solutions, with a reasonable expectation of success, is within the abilities of one having ordinary skill. See MPEP 2143(I)(E).  
As an alternative, assuming arguendo Applicant disagrees with the above obvious to try rationale, it would have been obvious to one of ordinary skill in the art, at the time of the effective filing date of the claimed invention, to further modify Bright, by employing the second plate as a separate plate since it has been held that constructing a formerly integral structure in various elements involves only routine skill in the art.  See MPEP 2144.04 (V)(C).
As a further alternative, assuming arguendo Applicant still disagrees, a skilled artisan would have recognize that employing the second plate as a separate plate from the first plate would have allowed the mounting base of the heat sink to employ different materials between the first plate and the second plate as to balance heat transfer rate, thermal expansion coefficient between the heat source and the heat sink, and cost 
Bright as modified would result in the first surface of the first heat dissipation plate being connected to the bottom of the heat sink body, and the second heat dissipation plate, discrete from the first heat dissipation plate, being mounted on the second surface of the first heat dissipation plate.
Bright as modified still fails to teach the plurality of stacked fins having a length greater than the length of the first heat dissipation plate.
However, Huang teaches a heat sink (assembly of Figure 2), comprising a heat sink body (4) having a plurality of stacked fins (40, stacked as shown in Figure 2); and a mounting base (61) including a first heat dissipation plate (wider portion of the base), a first surface (surface of 61 in direct contact with surface 41 of the fins 40, as shown in Figures 2-3 and per Paragraph 0023) of the first heat dissipation plate connected to a bottom (41) of the heat sink body (as shown in Figures 2-3 and per Paragraph 0023), and a second heat dissipation plate (narrower portion of the base) provided on a second surface (surface of 61 from which the second plate protrudes, i.e. surface opposite to the first surface) of the first heat dissipation plate opposite to the first surface (as shown in Figure 2). In particular, Huang teaches the plurality of  greater than a length of the first heat dissipation plate (as shown in Figure 2, the fins are longer than the base along the longitudinal extension of the fins). A skilled artisan would have recognized that increasing the length of the fins such that the fins have a length greater than the length of the first heat dissipation plate would increase the surface area available for heat transfer ultimately enhancing heat transfer efficiency.
Therefore, it would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to further modify Bright, by increasing the length of the plurality of stacked fins such that the length of the plurality of stacked fins is greater than the length of the first heat dissipation plate, as taught by Huang, for the purpose of increasing the surface area available for heat transfer ultimately enhancing heat transfer efficiency.  

    PNG
    media_image1.png
    611
    1178
    media_image1.png
    Greyscale

Bright's Figure 2, annotated by Examiner

Regarding Claim 2, Bright as modified teaches the heat sink of claim 1 and further teaches wherein the first heat dissipation plate and the second heat dissipation plate are each rectangular (as shown in Bright’s Figure 2).
Regarding Claim 7, Bright as modified teaches the heat sink of claim 1 and further teaches (Bright’s Figure1) wherein the second heat dissipation plate contacts an electronic module (102, per Column 5, lines 19-22) and transfers heat generated by the electronic module to the heat sink body (per Column 9, lines 57-67).
Regarding Claim 8, Bright as modified teaches the heat sink of claim 1 and further teaches (Lee’s Figures 1-2) wherein at least one of an upper edge (upper edge of the fins in Figure 2) and a lower edge (lower edge of the fins in Figure 2) of each of the stacked fins has a folded edge (45 and 43, respectively).
Regarding Claim 9, Bright as modified teaches the heat sink of claim 8 and further teaches (Lee’s Figures 1-2) wherein the stacked fins are connected in sequence by the folded edge of each of the stacked fins (as shown in Lee’s Figures 1-2).
Regarding Claim 12, Bright as modified teaches the heat sink of claim 1 but fails to teach wherein the first heat dissipation plate and the second heat dissipation plate are each made of an aluminum or an aluminum alloy material.
Bright does however teach that the purpose of the heat sink is to dissipate heat from the module 102.A skilled artisan would have recognized that aluminum and/or aluminum alloy materials are well-suitable for heat transfer purposes due to their high thermal conductivity and light weight. Therefore, it would have been obvious to one having ordinary skill in the art at the time of the effective filing date of the invention to  See MPEP 2144.07.
Regarding Claim 16, Bright as modified teaches the heat sink of claim 8 and further teaches (Lee’s Figures 1-2) wherein the upper edge and the lower edge of each of the stacked fins is folded (as set forth in claim 8 above), and the stacked fins are connected in sequence by the folded upper and lower edges (as shown in Lee’s Figures 1-2).
Regarding Claim 19, Bright as modified teaches the heat sink of claim 1 and further teaches wherein the heat sink body extends beyond each end of the first heat dissipation plate in the length direction (as set forth in claim 1 above, due to the fins being longer than the base).
Regarding Claim 20, Bright as modified teaches the heat sink of claim 1 and further teaches (Bright’s Figure 2) wherein each longitudinal end of the second heat dissipation plate tapers (at 164) in a direction away from the first heat dissipation plate (as shown in Bright’s Figure 2).

Claims 5-6 are rejected under 35 U.S.C. 103 as being unpatentable over Bright, Lee, Fishley, and Huang, and further in view of Mennucci et al. - (US5777259 - previously cited), hereinafter referred to as “Mennucci”.

Regarding Claims 5-6, Bright as modified teaches the heat sink of claim 1 but fails to specifically teach wherein the second heat dissipation plate is attached to the second surface by a plurality of rivets as to claim 5 and wherein the second heat dissipation plate is welded on the second surface as to claim 6.
Fishley does however teach that the second plate can be attached in different ways such as adhesives, fasteners, press fitting. The fact that Fishley does not particularly limit the fixing method between the first and second plates leaves it open to the skilled artisan to employ any appropriate means as to accomplish the thermal coupling between the first and second plates. In particular, Mennucci teaches that acceptable techniques for assembling heat exchanger parts include, but are not limited to riveting and welding (per Column 11, lines 12-17).
Therefore, when there are a finite number of identified, predictable solutions, i.e. to join the first and second plates via any appropriate method such as adhesives, fasteners, press fitting, rivets, welding, a person of ordinary skill has a good reason to pursue the known options within his or her technical grasp. If this leads to the anticipated success, i.e. ensuring efficient heat transfer, it is likely the product is not of innovation but of ordinary skill and common sense. In that instance, the fact that a combination was obvious to try might show it was obvious under 35 U.S.C. 103 (KSR Int’l Co. v. Teleflex Incl, 127 S. Ct. 1727, 1742, 82 USPQ2d 1385, 1396 (2007)).
Therefore, it would have been obvious to one of ordinary skill in the art, at the time of the effective filing date of the claimed invention, to further modify Bright, by trying to attached the second heat dissipation plate to the second surface by a plurality of rivets as to claim 5 and by trying to weld the second heat dissipation plate on the  as to claim 6, since choosing from a finite number of identified, predictable solutions, with a reasonable expectation of success, is within the abilities of one having ordinary skill. See MPEP 2143(I)(E).  

Claim 10 is rejected under 35 U.S.C. 103 as being unpatentable over Bright, Lee, Fishley, and Huang, and further in view of Wu et al. - (US2008/0073069 - previously cited), hereinafter referred to as “Wu”.

Regarding Claim 10, Bright as modified teaches the heat sink of claim 8 but fails to teach wherein the lower edge of each of the stacked fins has a tab extending downward.
However, Wu teaches a heat sink (Figure 1) comprising a mounting base (10) from which a plurality of fins (20) extend. In particular, Wu teaches wherein the lower edge of each of the fins has a tab (23) extending downward (as shown in Figure 1), for the purpose of facilitating attachment of the fins to the base (per Paragraphs 0012-0013) while also providing an additional thermal path between the base and the fins, ultimately enhancing structural integrity and heat transfer efficiency of the heat sink.
Therefore, it would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to further modify Bright, by employing a tab extending downward from the lower edge of each of the stacked fins, as taught by Wu, for the purpose of facilitating attachment of the fins to the base while also providing an additional thermal path between the base and the fins, ultimately enhancing structural integrity and heat transfer efficiency of the heat sink.  

Claim 11 is rejected under 35 U.S.C. 103 as being unpatentable over Bright, Lee, Fishley, Huang, and Wu, and further in view of Barten (US2003/0155103 - previously cited), hereinafter referred to as “Barten”.

Regarding Claim 11, Bright as modified teaches the heat sink of claim 10 but fails to teach wherein the tabs of the stacked fins are arranged in a row and are welded to the first surface of the first heat dissipation plate.
However, Barten teaches (Figures 1-2) a heat sink (10) comprising fins (24) and a mounting base (12). In particular, Barten teaches that a lower portion of the fins is embedded in the base and affixed therein via adhesive, brazing, soldering, or welding as to insure a heat conductive path from the base to the fins (per Paragraphs 0018 & 0020, lines 12-15 & 8-11, respectively).
Therefore, it would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to further modify Bright, by welding the tabs to the first surface of the first heat dissipation plate, as taught by Barten, for the purpose of enhancing the heat conductive path from the base to the fins, ultimately enhancing heat transfer efficiency.  

Claims 13, 15, 17, 3, 4, and 18 are rejected under 35 U.S.C. 103 as being unpatentable over Bright, Lee, Fishley, and further in view of Zha - (US2010/0025014 - newly cited), hereinafter referred to as “Zha”.

Regarding Claim 13, Bright discloses (Figures 1-3, 5 and 8-9) a housing assembly (104), comprising: 
a housing (126) having an accommodating chamber (138) adapted to accommodate an electronic module (102), the accommodating chamber having an opening (194) in a top wall (128) of the housing (as shown in Figures 3 and 5-6); and 
a heat sink (150) including: 
a heat sink body (array of pin fins 302, shown in Figure 8) having a plurality of fins (302); and 
a mounting base (assembly of first and second plate, as shown in Figure 2 as annotated above, and collectively labeled as 304 in Figure 8) having a first heat dissipation plate (first plate, as shown in Figure 2 as annotated above) and a second heat dissipation plate (second plate, as shown in Figure 2 as annotated above), a first surface (upper surface of the first plate from which the pins fins protrude in Figure 2) of the first heat dissipation plate connected to a bottom (lowermost end of the pin fins which are each integrally connected to the first plate) of the heat sink body, the second heat dissipation plate formed on a second surface (bottom surface of the first plate in Figure 2) of the first heat dissipation plate opposite to the first surface (as shown in Figure 2), the heat sink disposed on the top wall of the housing (as shown in Figure 9) and the second heat dissipation plate extending through the opening and contacting the electronic module (as shown in Figure 9 and per Columns 5 & 9, lines 19-22 & 57-67, respectively).

However, Lee teaches that a conventional heat sink (Figure 4) comprising a base (as shown in Figure 4) and a plurality of pins (as shown in Figure 4) integrally extending from the base (as shown in Figure 4) are typically formed by extrusion of metallic material, as such due to inherent limitations in extrusion technology, the pins are relatively thick in comparison with distances defined between each two adjacent pins, which in turn restricts the number of the pins that can be formed, and thus the total heat dissipation area that can be provided by the pins is also restricted (per Paragraph 0004). Lee therefore teaches to instead form the fins, separate from the base (50), as stacked fins (40, as shown in Figures 1-2), each stacked fin having a folded upper edge (45) and a folded lower edge (43), the stacked fins connected in sequence by each of the folded upper and lower edges for the purpose of yielding a relatively large total heat dissipation area (per Paragraph 0007) while achieving a stable and sturdy heat sink (per Paragraph 0008), ultimately enhancing heat transfer efficiency.
Therefore, it would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to modify Bright, by substituting a plurality of stacked fins, formed individually and separately from the base, each stacked fin having a folded upper edge and a folded lower edge, the stacked fins connected in sequence by each of the folded upper and lower edges, as taught by Lee, for the 
Bright as modified would result in the heat sink body including the plurality of stacked fins.
Bright as modified teaches wherein the second heat dissipation plate is integrally formed with the first heat dissipation plate rather than being mounted on the second surface of the first heat dissipation plate.
However, Fishley teaches (Figure 6) a heat sink (630) comprising a plurality of fins (not individually labeled but as clearly shown in Figure 6, i.e. vertical column-like elements in Figure 6); a mounting base (not individually labeled but as clearly shown in Figure 6, i.e. horizontal solid base of the heat sink from which the fins protrude) in the form of a first heat dissipation plate (horizontal base minus protrusion 635) and a second heat dissipation plate (protrusion 635), the first heat dissipation plate having a first surface (surface from which the fins protrude) and a second surface (lower surface of the first plate in Figure 6), the second plate connected to the second surface of the first heat dissipation plate (as shown in Figure 6). In particular, Fishley teaches that the second plate can either be formed integrally on the second surface of the base (as shown in Figure 6, per Paragraph 0030, lines 1-2) or be mounted (as a separate plate) on the second surface of the base (as shown in Figure 5, per Paragraph 0030, lines 3-4) for the same purpose of allowing for contact with a heat source (505/605).
Therefore, when there are a finite number of identified, predictable solutions, i.e. to form the second plate integrally with the first plate or separate from the first plate, a 
Therefore, it would have been obvious to one of ordinary skill in the art, at the time of the effective filing date of the claimed invention, to further modify Bright, by trying to employ the second plate as a separate plate, as taught by Fishley, since choosing from a finite number of identified, predictable solutions, with a reasonable expectation of success, is within the abilities of one having ordinary skill. See MPEP 2143(I)(E).  
As an alternative, assuming arguendo Applicant disagrees with the above obvious to try rationale, it would have been obvious to one of ordinary skill in the art, at the time of the effective filing date of the claimed invention, to further modify Bright, by employing the second plate as a separate plate since it has been held that constructing a formerly integral structure in various elements involves only routine skill in the art.  See MPEP 2144.04 (V)(C).
As a further alternative, assuming arguendo Applicant still disagrees, a skilled artisan would have recognize that employing the second plate as a separate plate from the first plate would have allowed the mounting base of the heat sink to employ different materials between the first plate and the second plate as to balance heat transfer rate, thermal expansion coefficient between the heat source and the heat sink, and cost 
Bright as modified would result in the second heat dissipation plate being mounted on the second surface of the first heat dissipation plate.
Bright as modified still fails to teach wherein the folded upper edges of each stacked fin extend further than the folded lower edges of each stacked fin in at least one length direction of the heat sink body.
However, Zha teaches (Figures 1-3) a heat sink (assembly of 1 and 2), comprising a heat sink body (2) having a plurality of stacked fins (3), each stacked fin having a folded upper edge (folded upper edge corner of each fin, as shown in Figure 3) and a lower folded edge (folded lower edge of each fin, as shown in Figure 3); and a mounting base (1), a first surface (upper surface of 1 in Figure 2) of the first heat dissipation plate connected to a bottom (lower surface of 2 in Figure 2) of the heat sink body (as shown in Figure 2). In particular, Zha teaches wherein the folded upper edges of each stacked fin extend further (relative to the mounting base) than the folded lower edges of each stacked fin in at least one length direction (direction along the longitudinal extension of each fin) of the heat sink body (as shown in Figures 1 & 3. In other words, even though the upper folded edges are shorter than the lower folded edges, the fact that the fins are longer at the upper side allows the folded upper edges to extend further beyond the boundaries of the mounting base than the lower folded edges). A skilled artisan would have recognized that increasing the length of the fins, at least partially at the upper side of each fin, such that the folded upper edges of each stacked fin extend further than the folded lower edges of each stacked fin in at least one length direction of the heat sink body, would increase the surface area available for heat transfer ultimately enhancing heat transfer efficiency.
Therefore, it would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to further modify Bright, by increasing the length of the plurality of stacked fins, at least partially at the upper side of each fin, such that the folded upper edges of each stacked fin extend further than the folded lower edges of each stacked fin in at least one length direction of the heat sink body, as taught by Zha, for the purpose of increasing the surface area available for heat transfer ultimately enhancing heat transfer efficiency.  
Regarding Claim 15, Bright as modified teaches the housing assembly of claim 13 and further teaches wherein the respective folded upper edges and the folded lower edges of each of the stacked fins are laminated together (as set forth in claim 13 above) forming a ventilation channel (space between each fin in Bright as modified) between each pair of adjacent fins.
Regarding Claim 17, Bright discloses (Figures 2 & 8) a heat sink (150), comprising: 
(array of pin fins 302, shown in Figure 8) having a plurality of fins (302); and 
a mounting base (assembly of first and second plate, as shown in Figure 2 as annotated above, and collectively labeled as 304 in Figure 8) including a first heat dissipation plate (first plate, as shown in Figure 2 as annotated above), a first surface (upper surface of the first plate from which the pins fins protrude in Figure 2) of the first heat dissipation plate connected to a bottom (lowermost end of the pin fins which are each integrally connected to the first plate) of the heat sink body, and a second heat dissipation plate (second plate, as shown in Figure 2 as annotated above) formed on a second surface (bottom surface of the first plate in Figure 2) of the first heat dissipation plate opposite to the first surface (as shown in Figure 2).
Bright teaches wherein the plurality of fins are pin fins rather than stacked fins. Bright further fails to teach wherein an upper edge and a lower edge of each stacked fin is folded.
However, Lee teaches that a conventional heat sink (Figure 4) comprising a base (as shown in Figure 4) and a plurality of pins (as shown in Figure 4) integrally extending from the base (as shown in Figure 4) are typically formed by extrusion of metallic material, as such due to inherent limitations in extrusion technology, the pins are relatively thick in comparison with distances defined between each two adjacent pins, which in turn restricts the number of the pins that can be formed, and thus the total heat dissipation area that can be provided by the pins is also restricted (per Paragraph 0004). Lee therefore teaches to instead form the fins, separate from the base (50), as (40, as shown in Figures 1-2), each stacked fin having a folded upper edge (45) and a folded lower edge (43), the stacked fins connected in sequence by each of the folded upper and lower edges for the purpose of yielding a relatively large total heat dissipation area (per Paragraph 0007) while achieving a stable and sturdy heat sink (per Paragraph 0008), ultimately enhancing heat transfer efficiency.
Therefore, it would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to modify Bright, by substituting a plurality of stacked fins, formed individually and separately from the base, each stacked fin having a folded upper edge and a folded lower edge, the stacked fins connected in sequence by each of the folded upper and lower edges, as taught by Lee, for the purpose of yielding a relatively large total heat dissipation area while achieving a stable and sturdy heat sink, ultimately enhancing heat transfer efficiency.  
Bright as modified would result in the heat sink body including the plurality of stacked fins.
Bright as modified teaches wherein the second heat dissipation plate is integrally formed with the first heat dissipation plate rather than being mounted on the second surface of the first heat dissipation plate.
However, Fishley teaches (Figure 6) a heat sink (630) comprising a plurality of fins (not individually labeled but as clearly shown in Figure 6, i.e. vertical column-like elements in Figure 6); a mounting base (not individually labeled but as clearly shown in Figure 6, i.e. horizontal solid base of the heat sink from which the fins protrude) in the form of a first heat dissipation plate (horizontal base minus protrusion 635) and a second heat dissipation plate (protrusion 635), the first heat  having a first surface (surface from which the fins protrude) and a second surface (lower surface of the first plate in Figure 6), the second plate connected to the second surface of the first heat dissipation plate (as shown in Figure 6). In particular, Fishley teaches that the second plate can either be formed integrally on the second surface of the base (as shown in Figure 6, per Paragraph 0030, lines 1-2) or be mounted (as a separate plate) on the second surface of the base (as shown in Figure 5, per Paragraph 0030, lines 3-4) for the same purpose of allowing for contact with a heat source (505/605).
Therefore, when there are a finite number of identified, predictable solutions, i.e. to form the second plate integrally with the first plate or separate from the first plate, a person of ordinary skill has a good reason to pursue the known options within his or her technical grasp. If this leads to the anticipated success, i.e. efficient heat transfer, it is likely the product is not of innovation but of ordinary skill and common sense. In that instance, the fact that a combination was obvious to try might show it was obvious under 35 U.S.C. 103 (KSR Int’l Co. v. Teleflex Incl, 127 S. Ct. 1727, 1742, 82 USPQ2d 1385, 1396 (2007)).
Therefore, it would have been obvious to one of ordinary skill in the art, at the time of the effective filing date of the claimed invention, to further modify Bright, by trying to employ the second plate as a separate plate, as taught by Fishley, since choosing from a finite number of identified, predictable solutions, with a reasonable expectation of success, is within the abilities of one having ordinary skill. See MPEP 2143(I)(E).  
See MPEP 2144.04 (V)(C).
As a further alternative, assuming arguendo Applicant still disagrees, a skilled artisan would have recognize that employing the second plate as a separate plate from the first plate would have allowed the mounting base of the heat sink to employ different materials between the first plate and the second plate as to balance heat transfer rate, thermal expansion coefficient between the heat source and the heat sink, and cost associated with the manufacture of the heat sink. Therefore, it would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to further modify Bright, by employing the second plate as a separate plate, for the purpose of allowing the heat sink to employ different materials between the first plate and the second plate as to balance heat transfer rate, thermal expansion coefficient between the heat source and the heat sink, and cost associated with the manufacture of the heat sink.  
Bright as modified would result in the second heat dissipation plate being mounted on the second surface of the first heat dissipation plate.
Bright as modified still fails to teach the plurality of stacked fins having a length greater than a length of the first heat dissipation plate, wherein the folded upper edges 
However, Zha teaches (Figures 1-3) a heat sink (assembly of 1 and 2), comprising a heat sink body (2) having a plurality of stacked fins (3), each stacked fin having a folded upper edge (folded upper edge corner of each fin, as shown in Figure 3) and a lower folded edge (folded lower edge of each fin, as shown in Figure 3); and a mounting base (1), a first surface (upper surface of 1 in Figure 2) of the first heat dissipation plate connected to a bottom (lower surface of 2 in Figure 2) of the heat sink body (as shown in Figure 2). In particular, Zha teaches the plurality of stacked fins having a length (length along the longitudinal extension of the fins) greater than a length (length of the base along the longitudinal extension of the fins) of the mounting base (as shown in Figure 1), wherein the folded upper edges of each stacked fin extend further (relative to the mounting base) than the folded lower edges of each stacked fin in at least one length direction (along the longitudinal extension of the fins) of the heat sink body (as shown in Figures 1 & 3. In other words, even though the upper folded edges are shorter than the lower folded edges, the fact that the fins are longer at the upper side allows the folded upper edges to extend further beyond the boundaries of the mounting base than the lower folded edges). A skilled artisan would have recognized that increasing the length of the fins relative to the mounting base, wherein the folded upper edges of each stacked fin extend further than the folded lower edges of each stacked fin in at least one length direction of the heat sink body, would increase the surface area available for heat transfer ultimately enhancing heat transfer efficiency.

Bright as modified would result in the plurality of stacked fins having the length greater than the length of the first heat dissipation plate.
 Regarding Claim 3, Bright as modified teaches the heat sink of claim 17 and further teaches (as shown in Bright’s Figure 2 as annotated above) wherein a length (second length, as shown in Figure 2 as annotated above) of the second heat dissipation plate is less than a length (first length, as shown in Figure 2 as annotated above) of the first heat dissipation plate
Regarding Claim 4, Bright as modified teaches the heat sink of claim 3 and further teaches (as shown in Bright’s Figure 2 as annotated above) wherein a width (second width, as shown in Figure 2 as annotated above) of the second heat dissipation plate is less than a width (first width, as shown in Figure 2 as annotated above) of the first heat dissipation plate
Regarding Claim 18, Bright as modified teaches the heat sink of claim 17 and further teaches wherein the folded upper edges of each of the stacked fins are laminated together (as shown in Lee’s Figures 1-2) forming a ventilation channel (space between each fin in Bright as modified) between each pair of adjacent fins.

Response to Arguments
Applicant’s arguments, see remarks filed 07/15/2021 have been considered:
Arguments in regards to claim 1 are moot because the arguments do not apply to the current combination of references. The newly relied-upon reference to Bright replaces Huang, and explicitly discloses the different lengths and widths of the mounting base as now claimed. While Huang is still relied upon as basis for rejection, it is now solely relied upon for teaching longer fins relative to the base for which no argument is presented.
In so far as Applicant argument that the Office action fails to stablish a prima facie case of obviousness for claims 5-6 might still apply, the argument is not found persuasive because the fact that applicant has recognized another advantage which would flow naturally from following the suggestion of the prior art cannot be the basis for patentability when the differences would otherwise be obvious.  See Ex parte Obiaya, 227 USPQ 58, 60 (Bd. Pat. App. & Inter. 1985). In the instant case, while Bright as modified fails to specifically teach wherein the second heat dissipation plate is attached to the second surface by a plurality of rivets as to claim 5 and wherein the second heat dissipation plate is welded on the second surface as to claim 6. Fishley does however teach that the second plate can be attached in different ways such as adhesives, fasteners, press fitting. The fact that Fishley does not particularly limit the fixing method between the first and second plates leaves it open to the skilled artisan to employ any appropriate means as to accomplish the thermal coupling between the first and second plates. In particular, Mennucci teaches that acceptable techniques for assembling heat (per Column 11, lines 12-17). Therefore, when there are a finite number of identified, predictable solutions, i.e. to join the first and second plates via any appropriate method such as adhesives, fasteners, press fitting, rivets, welding, a person of ordinary skill has a good reason to pursue the known options within his or her technical grasp. If this leads to the anticipated success, i.e. ensuring efficient heat transfer, it is likely the product is not of innovation but of ordinary skill and common sense. In that instance, the fact that a combination was obvious to try might show it was obvious under 35 U.S.C. 103 (KSR Int’l Co. v. Teleflex Incl, 127 S. Ct. 1727, 1742, 82 USPQ2d 1385, 1396 (2007)).
Therefore, and contrary to applicant assertion, it would have been obvious to one of ordinary skill in the art, at the time of the effective filing date of the claimed invention, to further modify Bright, by trying to attached the second heat dissipation plate to the second surface by a plurality of rivets as to claim 5 and by trying to weld the second heat dissipation plate on the second surface as to claim 6, since choosing from a finite number of identified, predictable solutions, with a reasonable expectation of success, is within the abilities of one having ordinary skill. See MPEP 2143(I)(E).  
To the above points, Applicant is reminded it must be recognized that any judgment on obviousness is in a sense necessarily a reconstruction based upon hindsight reasoning.  But so long as it takes into account only knowledge which was within the level of ordinary skill at the time the claimed invention was made, and does not include knowledge gleaned only from the applicant's disclosure, such a reconstruction is proper.  See In re McLaughlin, 443 F.2d 1392, 170 USPQ 209 (CCPA 1971). Furthermore, Examiner has met all requirements establishing a prima facie case: 
For at least the reasons discussed and set forth in the rejection above, Claims 1-13 and 15-20 are rejected.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JOSE O. CLASS-QUINONES whose telephone number is (571)270-0199.  The examiner can normally be reached on Monday - Friday 5:30am - 2:00pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor Jianying Atkisson or any of the art unit supervisors, Frantz Jules, Len Tran, and Jerry-Daryl Fletcher can be reached on 571-270-7740, 571-272-6681, 571-272-1184, and 571-270-5054 respectively.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

Examiner, Art Unit 3763

                                                                                                                                                                                                                                                                                                                                                                                        

/PAUL ALVARE/Primary Examiner, Art Unit 3763